Case: 16-15838     Date Filed: 03/24/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-15838
                           ________________________

                          D.C. No. 1:15-cv-24350-KMM

RICARDO AGUILA,
and other similarly situated individuals,
TERESA AGUILA,
                                                             Plaintiffs - Appellants,

                                       versus

CORPORATE CATERERS IV, INC.,
a Florida profit corporation
                                                                         Defendant,

CORPORATE CATERERS II, INC.,
JIM GASS,
individually,

                                                            Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (March 24, 2017)
                Case: 16-15838        Date Filed: 03/24/2017       Page: 2 of 2


Before ED CARNES, Chief Judge, ANDERSON and PARKER, * Circuit Judges.
PER CURIAM:

       Having carefully considered the written submissions and the arguments of

the parties and of the amicus curiae, we conclude that there is no free standing

claim for relief under section 203(m) of the Fair Labor Standards Act, 29 U.S.C. §

203(m), where, as here, there is no allegation that the employer does not pay the

minimum wage. Accordingly, the judgment of the district court is


       AFFIRMED.




*
        Honorable Barrington D. Parker, Jr., United States Circuit Judge for the Second Circuit,
sitting by designation.


                                                2